Citation Nr: 1723283	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  12-06 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to disability ratings for degenerative spondyloarthritis of the lumbar spine in excess of 20 percent prior to September 22, 2016 and 40 percent on and after September 22, 2016.  


REPRESENTATION

Veteran represented by:	Ryan Farrell, Agent


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from October 1997 to October 2001 and from January 2002 to June 2003.  

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In the March 2010 rating decision, the RO denied a rating in excess of 20 percent for degenerative spondyloarthritis of the lumbar spine.  

This appeal was previously remanded by the Board in September 2015 for further development.  It has been returned to the Board for further review.  

In a November 2016 rating decision, the Agency of Original Jurisdiction (AOJ) increased the Veteran's disability rating for degenerative spondyloarthritis of the lumbar spine to 40 percent, effective September 22, 2016.  As this rating does not provide the maximum benefit available for the full period on appeal, the issue remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  From February 26, 2010 to September 21, 2016, the Veteran's degenerative spondyloarthritis of the lumbar spine was not manifested by a limitation of forward thoracolumbar flexion of 30 degrees or less, ankylosis, or incapacitating episodes.

2.  On and after September 22, 2016, the Veteran's degenerative spondyloarthritis of the lumbar spine was not manifested by ankylosis or incapacitating episodes.  


CONCLUSIONS OF LAW

1.  From February 26, 2010 to September 21, 2016, the criteria for a disability rating in excess of 20 percent for degenerative spondyloarthritis of the lumbar spine were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2016).

2.  On and after September 22, 2016, the criteria for a disability rating in excess of 40 percent for degenerative spondyloarthritis of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 4.1-4.14, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his representative have raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate Diagnostic Codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2016).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  

Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1999).  "Staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  

The Veteran contends that his degenerative spondyloarthritis warrants higher ratings than those currently assigned.  It is currently rated under 38 C.F.R. § 4.71a, Diagnostic Code 5242, for degenerative arthritis of the spine, with a noncompensable rating from June 24, 2003 to February 5, 2004, a 20 percent rating from February 6, 2004 to September 21, 2016, and a 40 percent rating on and after September 22, 2016.  VA received the Veteran's claim for an increased rating on February 26, 2010.

Diagnostic Code 5242 provides for ratings under either the General Rating Formula for Diseases and Injuries of the Spine (General Formula) or under 38 C.F.R. § 4.71a, Diagnostic Code 5003 for arthritis.  As Diagnostic Code 5003 provides for a compensable rating only if one is not available under the general formula, it is not applicable to this case.  

The General Formula specifies that the criteria and ratings apply with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area affected by residuals or injury or disease.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2016).  

Under the General Formula, a 20 percent rating is warranted for: forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id. 

A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees of less or favorable ankylosis of the entire thoracolumbar spine.  Id.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  Id.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  Id.

Ankylosis is defined, for VA compensation purposes, as a condition in which all or part of the spine is fixed in flexion or extension.  Id.  at Note (5).  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is from zero to 90 degrees, extension is from zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are from zero to 30 degrees.  Id.  at Note (2).  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Id.

In addition, Diagnostic Code 5243 provides for ratings under either the General Formula or under the Formula for Rating intervertebral disc syndrome based on incapacitating episodes, which allows for the assignment of rating criteria based on the frequency and extent of incapacitating episodes during the preceding 12 months. 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2016).  For VA rating purposes, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note (1).

In determining the appropriate rating for musculoskeletal disabilities, particular attention is focused on functional loss of use of the affected part.  Factors of joint disability include increased or limited motion, weakened movement, excess fatigability, incoordination, and painful movement, including during flare-ups and after repeated use.  DeLuca v. Brown, 8 Vet. App. 202, 206-08 (1995); 38 C.F.R. § 4.45.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40.   

Additionally, "pain itself does not rise to the level of functional loss as contemplated by the VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Pain in a particular joint may result in functional loss, but only if it limits the ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance.  Id.; 38 C.F.R. § 4.40.  Under 38 C.F.R. § 4.59, painful joints are entitled to at least the minimum compensable rating for the joint.

The Veteran was afforded a VA examination in March 2010.  The Veteran reported intermittent daily back pain, precipitated by lifting or bending over and usually lasting for four hours.  He reported flare ups precipitated by standing for more than 20 minutes or bending over.  He denied any weakness or numbness.  He reported that he was able to walk up to one mile without increased pain.  He reported working full-time and denied having lost any time in the previous 12 months of employment.  On examination, there was no spinal deformity, but there was a slight muscle spasm in the lumbar region.  Thoracolumbar motion was reported as forward flexion to 45 degrees, extension to 20 degrees, left and right lateral flexion to 20 degrees, and left and right lateral rotation to 30 degrees.  Repetitive motion of the lumbar spine further decreased the range of motion on forward flexion from 45 degrees to 40 degrees on the basis of increasing pain.  There was no additional limitation on the basis of incoordination, fatigability, weakness, or endurance.  There were no muscular, sensory, or motor deficits noted.  The examiner declined to provide an opinion as to any additional limitation of range of motion during flare ups as any such opinion would be based on speculation.  The examiner diagnosed the Veteran with degenerative spondyloarthritis of the lumbar spine.  

In six private treatment appointments from February 2011 to January 2012, the Veteran reported significant low back pain in the form of a constant dull ache with frequent sharp stabbing pains, radiating down both lower extremities.  Thoracolumbar motion in each session was reported as greater than 60 degrees of flexion and greater than 15 degrees of extension.  Back curvature was normal during each appointment.  The private treatment provider's diagnoses were sciatica and displacement of intervertebral discs without myelopathy.  

In the Veteran's substantive appeal (VA Form 9), he reported that his back pain was worsening and he was unable to stand for long periods of time.

In a June 2015 statement, the Veteran reported that his back sometimes locks up and, when it does, he is unable to get up or to dress himself.  

During a September 2015 VA treatment appointment, thoracolumbar motion was reported as a full range of motion with pain on extension.

During a March 2016 VA treatment appointment, the provider noted limited lumbar spine extension and flexion, but did not say to what extent.  

During a May 2016 VA treatment appointment, the provider noted that the Veteran's range of spinal motion was limited by pain but did not say to what extent.

The Veteran was afforded an additional VA examination on September 22, 2016.  He reported sharp low back pain radiating to the left leg and muscle spasms.  He reported flare ups in which he was unable to move, but also reported that his overall functional impairment of the thoracolumbar spine was that he could not move.  Thoracolumbar motion was reported as forward flexion to 20 degrees, extension to 5 degrees, left lateral flexion to 15 degrees, right lateral flexion to 10 degrees, and left and right lateral rotation to 15 degrees.  The examiner noted that the Veteran's pain caused functional loss in all ranges of motion and that there was evidence of pain with weight bearing and localized tenderness or pain on palpation.  The examiner noted that the Veteran was able to perform repetitive use testing but that this testing was not performed and the examination was neither consistent nor inconsistent with the Veteran's statements regarding functional loss.  The examiner indicated that he could not provide an opinion as to the degree of functional loss during a flare up or on repetition without resorting to speculation.  The examiner noted guarding and muscle spasm, but not sufficient to result in abnormal gait or spinal contour.  The examiner noted functional impairment in the form of decreased movement, disturbance of locomotion, and interference with sitting and standing.  The examiner noted left lower extremity radiculopathy in the form of severe constant pain, paresthesias and/or dysesthesias, and numbness.  There was no ankylosis.  The examiner noted that the Veteran's IVDS had not caused any incapacitating episodes in the past 12 months.  The examiner noted that the Veteran works with children and that his back conditions caused difficulty in chasing them.  The examiner diagnosed the Veteran with degenerative arthritis of the spine, intervertebral disc syndrome (IVDS), and lumbar spondylosis with a herniated disc and left L5 radiculopathy.  

Based primarily on this examination, in a November 2016 rating decision, the AOJ increased the Veteran's disability rating for degenerative spondyloarthritis of the lumbar spine to 40 percent, effective September 22, 2016, and also granted entitlement to a separate evaluation for lumbar spondylosis with left lower extremity radiculopathy.  The Veteran has not appealed the rating for his radiculopathy and it is not before the Board.  

In a December 2016 statement, the Veteran's representative argued that the severity of the Veteran's condition was present prior to September 2016 and that a 40 percent rating should therefore be in effect from at least September 2015.

The preponderance of the evidence described above shows that the Veteran's degenerative spondyloarthritis of the lumbar spine does not warrant a rating in excess of 40 percent since September 22, 2016.  The Veteran's range of motion, as of the September 22, 2016 VA examination, is consistent with a 40 percent rating.  Given the existence of a range of thoracolumbar motion, the preponderance of the evidence is against a finding that the Veteran has ankylosis of the thoracolumbar spine as defined above.  Moreover, the Veteran's representative appears to concede in his December 2016 statement that the current 40 percent rating is appropriate.

The preponderance of the evidence described above also shows that the Veteran's degenerative spondyloarthritis of the lumbar spine does not warrant a rating in excess of 20 percent prior to September 22, 2016.  The Veteran's range of motion, as of the March 2010 VA examination, is consistent with a 20 percent rating.  The Veteran's range of thoracolumbar motion was measured several times by VA and private treatment providers between the two VA examinations, and none found a range of thoracolumbar motion consistent with a 40 percent rating.  Although VA treatment providers did not list any specific degree of limitation of movement in March or May 2016, the Board finds it likely that, if treatment providers had seen limitation of motion so severe as to warrant the highest disability rating not involving total immobility of the thoracolumbar spine, they would have offered more than vague statements that some limitation of motion existed.   Given the existence of a range of thoracolumbar motion, the preponderance of the evidence is against a finding that the Veteran has ankylosis of the thoracolumbar spine as defined above. 

The Board has considered the Veteran's lay statements.  The Veteran is competent to report his own observations with regard to the symptoms of his lumbar spine disability.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Board acknowledges the Veteran's statements that his back "locks up" or that he "can't move."  To the extent that the Veteran's reports of inability to move can be construed as reports of ankylosis, whether constant or during flare ups, those reports are outweighed by trained medical professionals' findings of a range of thoracolumbar motion on examination, including a finding of a full range of motion three months after the Veteran first reported occasional inability to move.  The Board therefore finds that the Veteran's lumbar spine symptoms, even after considering his lay statements, do not more closely approximate ankylosis as defined above.   

In addition, the Board considered whether a higher rating is warranted under the regulations relating to additional functional loss due to pain, weakness, fatigability, incoordination, and other factors under DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995); 38 C.F.R. §§ 4.40, 4.45.  The Veteran's existing disability ratings account for functional loss due to pain and there is no evidence that other DeLuca factors apply.    

The Board additionally considered whether there are any other Diagnostic Codes which could apply to the Veteran's current lumbar spine disability.  Specifically, the  Board has considered whether a higher rating is warranted under the formula for rating IVDS based on incapacitating episodes.  The March 2010 VA examiner did not mention IVDS, but found that the Veteran had lost no time from work in the past 12 months.  The September 2016 VA examiner found that the Veteran had IVDS but that it had not caused any incapacitating episodes in the past 12 months.  The record contains no evidence of incapacitating episodes within the definition described above during the period on appeal.  For these reasons, a rating based on incapacitating episodes caused by IVDS is not warranted.  The Board therefore finds that there are no other potentially applicable Diagnostic Codes by which higher ratings can be assigned.

Any associated objective neurologic abnormalities caused by the Veteran's low back disability, including, but not limited to, bowel or bladder impairment are to be evaluated separately under an appropriate Diagnostic Code.  38 C.F.R. § 4.71a at Note (1).  As noted above, the Veteran's left lower extremity radiculopathy has already been separately rated.  The evidence of record does not show that the Veteran has any other neurologic abnormalities due to his low back disability.  Significantly, the September 2016 VA examiner specifically found that other than radiculopathy of the left lower extremity, there were no other neurologic abnormalities.  

For these reasons, the Board finds that the Veteran's disability picture is most closely approximated by the 20 percent criteria prior to September 21, 2016, and by the 40 percent criteria beginning September 22, 2016.  38 C.F.R. § 4.7.  Therefore, the preponderance of the evidence is against this claim, and it must be denied. 38 C.F.R. § 4.3.  

Finally, a total disability rating based on individual unemployability (TDIU) is not for consideration because the Veteran does not contend, and the evidence does not show, that his service-connected disabilities render him unemployable.  Rice v. Shinseki, 22 Vet. App. 447 (2009); see also Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).


ORDER

Entitlement to a disability rating in excess of 20 percent for degenerative spondyloarthritis of the lumbar spine from February 26, 2010 to September 21, 2016 is denied.

Entitlement to a disability rating in excess of 40 percent for degenerative spondyloarthritis of the lumbar spine on and after September 22, 2016 is denied.



____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


